12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Darrell DENNIS, Appellant,v.Sgt. M. DEAN, Cummins Unit, Arkansas Department ofCorrection; Bobby Ratterree, CO-I, Cummins Unit,Arkansas Department of Correction, Appellees.
No. 93-2734.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 23, 1993.Filed:  December 2, 1993.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Darrell Dennis, an Arkansas inmate, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 complaint against Sgt. M. Dean and Bobby Ratterree after an evidentiary hearing.  Dennis does not dispute the court's depiction of the testimony given at the hearing and, after carefully reviewing the record, we can find no error of law.  Thus, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.